Citation Nr: 1004213	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-38 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1965 to July 1986.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2009, a Travel 
Board hearing was held before the undersigned; a transcript 
of the hearing is associated with the claims file.  

The Veteran had also initiated appeals seeking a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) and service connection 
for bilateral hearing loss and peripheral neuropathy of the 
upper and lower extremities.  In his December 2007 
Substantive Appeal on VA Form 9, he limited his appeal to 
service connection for PTSD and entitlement to TDIU.  
[Notably, service connection for peripheral neuropathy of the 
upper and lower extremities was granted in a July 2008 rating 
decision.]  At the October 2009 Travel Board hearing, he 
withdrew his appeal in the matter of entitlement to TDIU.  


FINDINGS OF FACT

1.  The Veteran's awards and decorations include an Air Medal 
and a Vietnam Cross of Gallantry with Palm.  

2.  He is shown to have a medical diagnosis of PTSD related 
to his combat experiences in service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as this decision 
grants the benefit sought, there is no reason to belabor the 
impact of the VCAA on the matter.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
As noted above, the Veteran's DD Form 214 and service 
personnel records reflect that he was awarded an Air Medal 
(for meritorious achievement while participating in aerial 
flight) and the Vietnam Cross of Gallantry with Palm 
(denoting combat).  It is not in dispute that he was exposed 
to a stressor event in service.  An April 2004 VA mental 
health PTSD evaluation noted a couple of stressors that the 
Veteran reports and acknowledged that he was involved in 
aircraft recoveries, and provided the Veteran a diagnosis of 
PTSD.  A November 2004 VA treatment record notes the Veteran 
exhibits symptoms common to DSM-IV criteria for PTSD.  The 
requirements for establishing service connection for PTSD are 
met; service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


